Citation Nr: 0309669	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  98-10 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Service connection for the cause of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318, to 
include the issues of:
a)	whether the RO committed Clear and Unmistakable 
Error (CUE) in a March 1989 rating decision by 
denying an increased rating for right eye 
disability; 
b)	whether the RO committed CUE in a March 1989 rating 
decision by denying entitlement to a total 
disability rating based on individual 
unemployability due to service connected 
disabilities (TDIU); and
c)	whether the RO committed CUE in an October 1997 
decision by denying an effective date earlier than 
April 29, 1996 for the 100 percent award for 
service connected right eye disability pursuant to 
38 C.F.R. § 3.383(a)(1).

3.  Eligibility for Dependents' Educational Assistance (DEA) 
under Chapter 35 of the United States Code.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to May 
1952.  The appellant is the surviving spouse.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from rating decisions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded this case to the 
RO in March 2001 to clarify the appellant's desire for a 
Travel Board hearing.  In July 2001, the appellant appeared 
and testified at the RO before C.W. Symanski who is the 
Veterans Law Judge rendering the final determination in this 
claim and was designated by the Chairman of the Board to 
conduct that hearing.  38 U.S.C.A. § 7102(b) (West 2002).  
The Board has rephrased the issues listed on the title page 
to better reflect the issues on appeal.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000.  106 
P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this law 
redefined VA's notice and duty to assist requirements.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
promulgated regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  These provisions are potentially applicable to the 
claims at hand.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (where the law or regulation changes during an appeal, 
VA must consider both the old and the new versions and apply 
the version most favorable to the claimant).

The provisions of 38 U.S.C.A. § 5103 require VA to notify a 
claimant (and his representative) of any information, whether 
medical or lay evidence or otherwise, not previously provided 
to VA that is necessary to substantiate a claim, to include 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on behalf of the claimant.  A review of the record 
reveals that the RO must provide the appellant notice of the 
section 5103 obligations relative to her claim for benefits 
under Chapter 35 and 38 U.S.C.A. § 1318, to include the sub 
issues of CUE and entitlement to an earlier effective date of 
award.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Specifically, VA has an 
obligation to make continuing efforts to obtain records in 
the possession of a Federal department or agency until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  The record reflects 
that the veteran was awarded disability benefits from the 
Social Security Administration (SSA) in the late 1980's, but 
documents and medical records pertaining to that award are 
not of record.  VA must obtain these records prior to any 
further adjudication of the claim.  See Quartuccio v. 
Prinicipi, 16 Vet. App. 183, 188 (2002).

VA also has an obligation to assist a claimant in obtaining 
non-federal records which the claimant adequately identifies 
to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) 
(West 2002).  The veteran's VA clinical records refer to his 
private ophthalmology treatment since at least the 1980's.  
Evidence submitted by the appellant in October 2000 discloses 
that the veteran received treatment from both Drs. Larry 
Leiske and Edward F. Cherney, but those records are not 
complete.  On remand, the RO should ensure that the record 
includes complete treatment records from all private 
providers of treatment for the veteran's eye and service 
connected disabilities.  The RO should also clarify with the 
appellant whether the veteran's service connected right eye 
was enucleated and, if so, the approximate date the procedure 
was performed and what provider of treatment performed the 
procedure.  Additionally, the RO should also obtain the 
veteran's hospitalization records from the Queen of Angels 
Hospital in approximately 1983.

Finally, the Board notes that the appellant's representative 
has vaguely alleged that the RO committed CUE by failing to 
consider the paired organ rule, failing to service connect 
glaucoma of the left eye as secondary to service connected 
right eye disability, and failing to properly rate the 
veteran's gunshot wounds to the leg.  The RO should contact 
the appellant's representative and request further 
clarification of the specific rating decisions involved and 
the specific error(s) of law and fact alleged in each 
decision.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should provide the appellant 
notice of the section 5103 obligations 
relative to her claim for benefits under 
Chapter 35 and 38 U.S.C.A. § 1318, to include 
the sub issues of CUE and entitlement to an 
earlier effective date of award.

2.  The RO should ensure that the record 
includes complete treatment records from all 
private providers of treatment for the 
veteran's eye and service connected 
disabilities, to include Drs. Larry Leiske 
and Edward F. Cherney.  The RO should also 
clarify with the appellant whether the 
veteran's service connected right eye was 
enucleated and, if so, the approximate date 
the procedure was performed and what provider 
of treatment performed the procedure.  
Additionally, the RO should also obtain the 
veteran's hospitalization records from the 
Queen of Angels Hospital in approximately 
1983.

3.  The RO should obtain all supporting 
documents and medical records relative to the 
veteran's award of disability benefits from 
SSA in the 1980's.

4.  The RO should contact the appellant's 
representative and request further 
clarification on the allegations that the RO 
committed CUE by failing to consider the 
paired organ rule, failing to service connect 
glaucoma of the left eye as secondary to 
service connected right eye disability, and 
failing to properly rate the veteran's 
gunshot wounds to the leg.  The appellant's 
representative should be requested to 
identify the specific rating decisions 
involved and the specific error(s) of law and 
fact alleged in each decision.

5.  Thereafter, the RO must review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).

6.  Upon completion of the above, the RO 
should readjudicate the claims and sub issues 
on appeal.  If the benefit sought is not 
granted, the appellant and her representative 
should be provided a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, but she may submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




